Orders affirmed, without costs. All concur. (In a mandamus proceeding to compel defendant to employ petitioner and others as' truck drivers six days a week, one order denies petitioner’s motion to bring in other party-petitioners, to refer the proceeding back to the official referee for additional testimony, and for an order rejecting the report of the official referee, and the other order confirms the report of the official referee and dismisses the proceeding.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.